Citation Nr: 0521463	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-19 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


ATTORNEY FOR THE BOARD

Raymond L. Liu, Associate Counsel







INTRODUCTION

The veteran had active military service from February 1972 to 
June 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for a major depression 
disorder.

In March 2004, the Board denied the veteran's claim sought on 
appeal.  Thereafter, the veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in March 2005, the Court 
granted a Joint Motion to Vacate and Remand (Joint Motion) 
filed in the case, and returned the veteran's claim to the 
Board for further action described below.

The Board has determined that additional development is 
required in this case prior to any further appellate review.  
Accordingly, the appeal is hereby remanded.  VA will notify 
the veteran if further action is required on her part.


REMAND

A remand is required in order to ensure that the veteran 
receives the assistance to which she is entitled under the 
Veterans Claims Assistance Act of 2000 (VCAA), and the 
implementing regulations.  See generally, Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Under the VCAA, VA is obligated to make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2004).  In this case, a 
remand is required to provide the veteran sufficient notice 
and opportunity to obtain alternative evidence to corroborate 
her allegations of in-service sexual assault.  A remand is 
also required to properly review all of the evidence of 
record relevant to the decision, and to include an adequate 
discussion of the statement of reasons and bases for the 
decision.

In the Joint Motion of the parties, it was noted that the 
veteran in 1972 reported relevant details of her stressor to 
her military superiors, a Captain and a Sergeant.  It was 
further noted that the veteran stated she "had no idea how 
to get in touch with them."  Based on this information, the 
VA General Counsel and the veteran's attorney concluded that 
VA erred in failing to assist the veteran in obtaining 
evidence of these communications between the veteran and her 
military superiors.  In addition, it was noted that the 
veteran had said that she had told her husband of the 
stressor "way after that," but VA had similarly failed to 
assist the veteran in obtaining information from her spouse.

Accordingly, the case is remanded for the following actions:


1.  The veteran and her attorney should 
be contacted and offered an opportunity 
to provide alternative evidence 
supporting her claim of major 
depression, attributed to having been 
assaulted during service.  Such 
evidence can include, but is not 
limited to, statements from individuals 
who knew her in service, statements 
from individuals who the veteran spoke 
to about the incidents, letters written 
during service, and copies of service 
records.  Any evidence received should 
be added to the file.  In carrying out 
this assistance to the appellant, the 
following specific actions must be 
included:

A.  The veteran and her attorney 
should be requested to provide 
as much information as is 
available and to cooperate in 
VA's efforts to contact the 
appellant's former commanding 
officer, "Captain Murray," to 
obtain a corroborating statement 
regarding the report of her 
claimed in-service attack in 
1972 and regarding any other 
related incidents.  

B.  The veteran and her attorney 
should be requested to provide 
as much information as is 
available and to cooperate in 
VA's efforts to contact the 
appellant's former supply 
sergeant, "Sergeant Dawe," to 
obtain a corroborating statement 
regarding the report of her 
claimed in-service attack 
incident in 1972 and regarding 
any other related incidents.  

C.  The veteran and her attorney 
should be requested to provide 
as much information as is 
available and to cooperate in 
VA's efforts to obtain a 
corroborating statement from the 
appellant's husband regarding 
the occurrence of her claimed 
in-service attack incident in 
1972, including any other 
related incidents.  

 2.  If the relevant statements and 
records are not able to be obtained, 
the veteran shall be notified that the 
statements and records were unable to 
be obtained and such items should be 
identified, and the veteran should be 
provided an explanation as to the 
efforts used to obtain those items, 
which should include a description of 
any further action to be taken with 
respect to the claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).

3.  Following the above development, 
the claims file and any additional 
evidence submitted by the veteran 
should be reviewed.  All indicated 
development should be undertaken and 
the issue of entitlement to service 
connection for a major depressive 
disorder should be re-adjudicated, 
along with an adequate discussion of 
the statement of reasons and bases for 
the decision.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

Thereafter if otherwise in order, the case should be returned 
to the Board for further appellate action.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


